Case 7:18-cv-00132-O-BP Document 54 Filed 11/02/20                 Page 1 of 1 PageID 2014


                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                 WICHITA FALLS DIVISION

WILLIAM COLLINS,                                 '
TDCJ No. 2023678,                                '
                                                 '
                         Petitioner,             '
                                                 '
v.                                               '      Civil Action No. 7:18-cv-132-O-BP
                                                 '
BOBBY LUMPKIN, Director,                         '
Texas Department of Criminal Justice,            '
Correctional Institutions Division,              '
                                                 '
                         Respondent.             '

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       This is a habeas action brought pursuant to 28 U.S.C. ' 2254 in which Petitioner challenges
the validity of his state conviction for aggravated assault with a deadly weapon with an
enhancement for retaliation. See Amended Petition, ECF No. 38. The United States Magistrate
Judge entered his Findings, Conclusions, and Recommendation in which he recommends that the
petition be denied. See ECF No. 45. Petitioner has filed objections. See ECF No. 46.
       The District Court reviewed de novo those portions of the Findings, Conclusions, and
Recommendation to which objections were made and reviewed the remaining Findings,
Conclusions, and Recommendation for plain error. Finding no error, I am of the opinion that the
findings of fact, conclusions of law, and reasons for denial set forth in the Magistrate Judge’s
Recommendation are correct and they are hereby adopted and incorporated by reference as the
Findings of the Court.
       Accordingly, the petition for writ of habeas corpus is DENIED.

       SO ORDERED this 2nd day of November, 2020.


                                                     _____________________________________
                                                     Reed O’Connor
                                                     UNITED STATES DISTRICT JUDGE
